        Case 9:19-bk-11788-FMD         Doc 26    Filed 10/29/20      Page 1 of 1




               IN THE UNITED STATES BANKRUPTCY COURT
            MIDDLE DISTRICT OF FLORIDA, FORT MYERS DIVISION


In Re:
ALISON MAJOR ROSS                           Case No. 9:19-bk-11788-FMD

                  Debtor
_____________________________/

                                 PROOF OF SERVICE


        I HEREBY CERTIFY that a true and correct copy of the Order Granting Motion
to Sell Property of the Estate free and Clear of Purported Liens and Interests has been
furnished via electronic service by the Court and by regular U.S. Mail to Alison Ross,
12530 Equestrian Cir., #406, Ft. Myers, FL 33907 this 29h day of October 2020.


                                            /s/ Robert E. Tardif Jr.
                                            Robert E. Tardif, Jr., Trustee
                                            P.O. Box 2140
                                            Ft. Myers, FL 33902
                                            239/362-2755
                                            rtardif@comcast.net
